—In a habeas corpus proceeding, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Paño Z. Patsalos, J.), dated February 7, 1997, which dismissed the writ.
Ordered that the order and judgment is reversed, on the law, without costs or disbursements, the writ is reinstated, and the matter is remitted to the Supreme Court, Orange County, for a hearing on the issue of whether the petitioner may transfer to a nonsecure psychiatric facility.
*589The petitioner may seek a transfer from a secure psychiatric facility to a nonsecure psychiatric facility by writ of habeas corpus (see, McGraw v Wack, 220 AD2d 291; People ex rel. Richard S. v Tekben, 219 AD2d 609). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.